Citation Nr: 1400578	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  08-37 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim for entitlement to service connection for a right knee disability, claimed as secondary to left knee arthritis.  

2.  Entitlement to service connection for a right knee disability, claimed as secondary to left knee arthritis.  

3.  Entitlement to a disability rating in excess of 10 percent for left knee arthritis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision of December 2006 of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the Veteran's claim for service connection for a right knee disability and declined to increase the Veteran's disability rating for his left knee arthritis.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of the hearing is in the Veteran's file.

The issues of entitlement to service connection for a right knee disability and entitlement to an increased rating for left knee arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a right knee disability was initially denied in a September 1999 rating decision on the bases that the Veteran was not currently suffering from a right knee disability and that his claimed disability was not secondary to his left knee disability.  The Veteran did not initiate an appeal of this decision, and it became final.  

2.  Evidence received since September 1999 was not previously considered by agency decision makers, is not cumulative and redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening a previously denied claim of entitlement to service connection for a right knee disability have been met.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  With respect to the Veteran's claim to reopen his previously denied claim for service connection, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

II.  New and Material Evidence

Service connection for a right knee disability was first denied in an August 1999 rating decision both because there was no evidence that the Veteran currently suffered from a right knee disability and because there was no evidence that the Veteran's claimed disability was related to his service-connected left knee disability.  The RO issued a second rating decision denying this claim in September 1999.  The Veteran did not file a notice of disagreement with this decision, so it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In August 2002, the Veteran attempted to reopen his claim for secondary service connection for a right knee disability.  The RO declined to reopen the claim, finding that the Veteran had not submitted new and material evidence.  The Veteran did not initiate an appeal of this decision.  

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Since the time of the previous rating decisions, much in the way of new evidence has been introduced.  Two facts are of primary importance.  First, the Veteran is now diagnosed as suffering from a right knee disability.  In a January 2012 VA examination, the Veteran was diagnosed as suffering from patellofemoral pain syndrome of the right knee.  In an August 2012 VA examination, the Veteran was diagnosed as suffering from a right knee strain.  Second, in an April 2010 letter, the Veteran expanded on his contention as to why his right knee disability is secondary to his service-connected left knee.  He stated that he was getting off a tractor when his left knee buckled, causing him to fall.  He stated that his right knee popped during this fall, and that he had difficulty straightening it.  

Since this evidence was not before VA at the time of the Veteran's previous denial, it is new.  As it relates to unestablished facts necessary to substantiate his claim (i.e., both the current disability requirement and the nexus requirement), it is also material.  Reopening the Veteran's claim for service connection for a right knee disability is warranted.  


ORDER

Reopening the previously denied claim of entitlement to service connection for a right knee disability is granted.



REMAND

Both of the Veteran's claims require remand.  With respect to the Veteran's right knee disability, the Veteran has suggested that he injured his right knee in a fall related to his service-connected left knee disability.  No opinion has been obtained as to whether this new injury is related to the Veteran's service-connected left knee disability, or whether the Veteran's right knee disability is aggravated by his service-connected left knee disability.  See 38 C.F.R. § 3.310 (providing secondary service connection is warranted for disabilities that are related to or aggravated by service-connected disabilities).  An examination and opinion is required.  

With respect to the Veteran's left knee arthritis, the Veteran has undergone numerous examinations over the course of the appeal.  These examinations have not provided clarity, however, as to the Veteran's current disability and the severity of its symptoms.  While some examination reports clearly state that the Veteran suffers from arthritis in his left knee, others are adamant that no arthritis is present.  Further, in his August 2013 hearing, the Veteran contended that his left knee disability is more severe than currently rated, and that he suffers from symptoms (such as instability) that are not accounted for in his current rating.  Remand is required so that the Veteran may undergo a new examination to ascertain the current nature and severity of his service-connected left knee disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA joints examination by an appropriate medical professional (but not before an examiner who has previously examined the Veteran) to determine the nature and etiology of his right knee disability and the severity of his service-connected left knee disability.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to the virtual file, any relevant treatment records contained in the virtual file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.  

With regard to the Veteran's left knee disability, all pertinent symptomatology and findings must be reported in detail.  The examiner must state whether the Veteran suffers from arthritis in his left knee, and if not, the examiner must address the previous examinations that found that the Veteran has degenerative joint disease in that knee.  The examiner must also state whether the Veteran suffers from instability and other symptoms.  

With regard to the Veteran's right knee disability, the examiner is to answer the following questions:

a)  From what current right knee disability does the Veteran suffer?  

b)  Is it at least as likely as not (a 50 percent or greater probability) that any identified right knee disability is proximately due to or the result of the Veteran's service-connected left knee disability?  In answering this question, the examiner must address the Veteran's competent report of injuring his right knee in a fall in 2010.  

c)  Is it at least as likely as not that any identified right knee disability has been aggravated by the Veteran's service-connected left knee disability?  The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If either benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


